internal_revenue_service p o box cincinnati oh number release date date date legend c organization d dollars amount dear department of the treasury employer_identification_number person to contact - id contact telephone numbers vil we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts c acemetery association exempt under sec_501 of the code owns several you are recognized as exempt from federal income_taxation under sec_501 of the code and as a public charity under sec_509 and sec_170 you were formed primarily to preserve and maintain a historical church and prairie on land that is currently owned by c contiguous acres of land in the locality including c's namesake cemetery a historic campground and the church site the church site takes up about half of the acreage held by c and includes a historic church and several acres of virgin prairie c intends to transfer the church site to you for historical preservation the site is estimated to be worth more than d dollars you have a close relationship with c majority of your board_of directors be made up of the board members of c consists of seven members who are representatives of the community it serves you have represented that you will maintain separate books_and_records from c and will have separate bank and other accounts c’s proposed transfer is part of c's efforts to reorganize itself and separate out charitable portions of its activities from its primary cemetery function as a sec_501 organization you conduct historic preservation and restoration of the church site in addition you provide educational activities about and around the site including holding lectures in the church about the area's history hosting concerts in the church hosting an annual candlelight service during christmas and conducting tours of the site for schools and other groups outside of the c caused your formation and your bylaws require that a c's board currently letter catalog number 58230y church the site contains native prairie that is of interest to charitable groups historians and others - the boy scouts and a group of naturalists have assisted you with the restoration of the native plants and creek bed at the site you have been in existence for less than five years and therefore do not yet have an established history of financial operations however you do and will actively seek funding from the public by maintaining a website that accepts donations establishing a fund at the area community_foundation and holding fundraising events you also lease out the church for meetings and other events to individuals and groups primarily for education of the general_public about the historic preservation of the church and the surrounding native prairie additionally you may request voluntary donations from participants in your public programs such as the site tours despite these efforts you anticipate that because of the value of the church site you will have virtually no chance of meeting the public support_test unless the transfer of the site is treated as an unusual grant no restrictions are being placed on the transfer of the church site by c you are free to conduct the historic preservation activities as you see fit law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a b c d e created the organization previously contributed a substantial part of its support or endowment stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or was ina relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above letter catalog number 58230y a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above e e e e e e e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law the proposed transfer of the church site meets the general criteria of sec_1_170a-9 it also satisfies the facts_and_circumstances_test under sec_1 f iii although not all the factors listed in sec_1_509_a_-3 are present of particular importance in this case are the following considerations e e although the contribution is being made by c it is made as part of c's efforts to reorganize itself and separate out charitable portions of its activities from its primary cemetery function as a sec_501 organization the transfer therefore helps both you and c to better comply with your differing exempt purposes the transfer is of assets which further your exempt purposes of historical preservation and public education the assets are to be used directly in your exempt-purpose programs similar to a gift of a painting to a museum letter catalog number 58230y e e e you carry on an actual program of public solicitation and exempt_activities that have been able to attract significant public participation and you can reasonably be expected to attract a significant amount of public support after this transfer although a majority of your board members are required to be made up of the board members of c the individuals are representative of the community rather than of any selfish interest in c and may be expected to act in your best interests and not be unduly influenced by their affiliation with c no material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by c in connection with this transfer we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58230y
